TACHA, Circuit Judge,
dissenting.
I respectfully dissent. The majority here decides that the decision whether to zone a particular area “constitutes an exercise of discretion involving competing economic and social considerations” and therefore concludes that the decision not to zone the Crappie Point area for swimming was discretionary. Thus, in the absence of the duty to warn upon which the majority relies, the discretionary function exception to governmental liability would apply here to exempt the United States from liability. The law in this circuit clearly requires that the duty to warn of preexisting, natural hazards be considered separately from the initial zoning decision in determining the applicability of the discretionary function exception. See Smith v. United States, 546 F.2d 872, 877 (10th Cir.1976). When there are competing economic and social considerations, as concededly exist here, I cannot agree that all decisions not to zone carry a corresponding duty to warn of all possible hazards that might result from the decision not to zone. That, however, is the effect of the majority holding in this case.
Zoning decisions inherently involve the identification of areas appropriate for particular uses. When government officials exercise their authority to zone, they affirmatively identify areas in which specific activities can occur. In this case, for example, one specified area was designated for swimming only. Inherent in a zoning decision is the premise that the approved use or uses are appropriate, safe, and consistent with the government’s policy considerations, while other uses are not. The decision not to zone carries with it the implicit policy determination that the government will not warn of all conjectural hazards that may result from mixed uses of areas when those uses are neither inherently dangerous, natural hazards, nor unforeseen.
Swimming, snorkeling, boating, fishing, and a host of other activities are permissible in an unzoned area. In my view, if the decision to zone is discretionary, the decision to allow mixed uses — that is, the decision not to zone — is similarly discretionary. In this case, one of the government’s appropriate policy choices was to mix zoned and unzoned areas in this lake, thereby maximizing usage and safety for all those taking advantage of the recreational opportunities on the entire lake. Indeed, the applicable regulation requires that zoned areas be held to a minimum number and size in order to permit the greatest use of the lake by all interests. See majority opinion at n. 2. The discretionary policy choice itself included the choice not to warn, for the very decision to allow mixed uses implemented the policy choice. Congress cannot have intended to waive immunity for such a clear policy choice as the decision to allow mixed uses of government lands and lakes.
The fact that a particular group of swimmers — or snorkelers in this case — choose to pursue their interests in an area left un-zoned and thus open to mixed uses, rather than in the safer zoned area, does not change the fact that the decision not to zone the area was discretionary and carried with it no duty to warn of authorized but mixed uses of the area. Any danger to which the plaintiff was subjected arose from the policy determination itself — the decision to permit mixed uses.
This case does not present the problem of a preexisting or natural hazard as was presented in Smith, 546 F.2d at 874. In Smith, “[t]he decision to develop only certain areas did not create the problem or the need to decide whether warning signs should be erected.” Id. at 877. The danger in Smith came from thermal springs, and this court declared that the need to decide whether to warn of such a hazard “has existed ever since Yellowstone was opened to the public.” Id. The danger here, unlike the danger in Smith, was the danger of the decision itself — that is, that the area was not to be restricted to just boating or just snorkeling, but rather kept open to all legitimate uses.
*902We are also not confronted here with a situation in which the government affirmatively undertook to provide a safety device and the device malfunctioned. See Indian Towing Co. v. United States, 350 U.S. 61, 62, 76 S.Ct. 122, 123, 100 L.Ed. 48 (1955) (involving negligence in operation of lighthouse on island in Gulf of Mexico). The decision not to zone in this case is more nearly like the decision regarding where to locate the lighthouse in Indian Towing. I daresay no one would venture to require a warning sign saying “Warning, no lighthouse” on every dangerous promontory or sandbar in the Gulf of Mexico. I would hold that the discretionary function exception immunizes the government from liability in this case.